DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–4 and 7–12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Patent Application Publication 2017/0048610 (published 16 February 2017) (“Baird”)
Claim 1 is drawn to “a diaphragm for use in an audio transducer.” The following table illustrates the correspondence between the claimed diaphragm and the Baird reference.
Claim 1
The Baird Reference
“1. (Original) A diaphragm for use in an audio transducer
Baird similarly describes a coaxial loudspeaker with a diaphragm 20. Baird at ¶ 69, FIGs.1–3.

Baird’s loudspeaker includes coaxially arranged high-frequency and low-frequency transducers (not depicted except for voice coil 46 and former 48). Id.
“the diaphragm being a component of the lower frequency transducer and being arranged coaxially with the higher frequency transducer,
Diaphragm 20 is arranged as a cone for the low-frequency transducer. Id. Diaphragm 20 is located coaxially with the high-frequency transducer, which is indicated by the diaphragm’s central opening that is coaxial with a horn 30 for the high-frequency transducer. Id.
“the diaphragm comprising: a first surface, the first surface having a profile shaped to define a horn for output from the higher frequency transducer; and
Diaphragm 20 includes a first surface that defines a moving waveguide 60. Id. at ¶¶ 69, 73–75, 79, FIGs.1–3. Moving waveguide 60 extends from mouth 50 of waveguide 30, collectively forming a horn for Baird’s high frequency transducer. Id. at ¶ 78.
“an opposing second surface, wherein a geometry of the first surface is independent of a geometry of the second surface.”
Diaphragm 20 further includes a second surface that defines a cone 63 of the low-frequency transducer. Id. at ¶¶ 69, 76, 77, FIGs.1–3. Baird depicts moving waveguide 60 and cone 63 as having different, or independent, geometries. Id. at FIGs.1–3.

Table 1
For the foregoing reasons, the Baird reference anticipates all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the first surface has a profile that is substantially convex in shape from an outer edge of the diaphragm to an inner edge of the diaphragm.”

Claim 3 depends on claim 1 and further requires the following:
 “wherein the second surface has a profile that is substantially linear in shape from an outer edge of the diaphragm to an inner edge of the diaphragm.”
Diaphragm 20 includes second surface 63, which is depicted and described as a linear, axisymmetric cone shape. Baird at ¶ 3, 70, 78, FIGs.2, 3. For the foregoing reasons, the Baird reference anticipates all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
 “wherein the diaphragm has a non-uniform thickness from an outer edge of the diaphragm to an inner edge of the diaphragm.”
Baird’s diaphragm 20 is non-uniform in thickness along its outer-to-inner-edge direction since moving waveguide 60 forms a varying thickness along that direction. See Baird at FIGs.2 ,3. For the foregoing reasons, the Baird reference anticipates all limitations of the claim.
Claim 7 is drawn to “an audio transducer.” The following table illustrates the correspondence between the claimed audio transducer and the Baird reference.
Claim 7
The Baird Reference

Baird similarly describes a coaxial loudspeaker with a diaphragm 20. Baird at ¶ 69, FIGs.1–3.
“a higher frequency transducer;
“a lower frequency transducer; and
Baird’s loudspeaker includes coaxially arranged high-frequency and low-frequency transducers (not depicted except for voice coil 46 and former 48). Id.
“a diaphragm,
“the diaphragm being a component of the lower frequency transducer and being arranged coaxially with the higher frequency transducer,
Diaphragm 20 is arranged as a cone for the low-frequency transducer. Id. Diaphragm 20 is located coaxially with the high-frequency transducer, which is indicated by the diaphragm’s central opening that is coaxial with a horn 30 for the high-frequency transducer. Id.
“the diaphragm comprising: a first surface, the first surface having a profile shaped to define a horn for output from the higher frequency transducer; and
Diaphragm 20 includes a first surface that defines a moving waveguide 60. Id. at ¶¶ 69, 73–75, 79, FIGs.1–3. Moving waveguide 60 extends from mouth 50 of waveguide 30, collectively forming a horn for Baird’s high frequency transducer. Id. at ¶ 78.
“an opposing second surface, wherein a geometry of the first surface is independent of a geometry of the second surface.”
Diaphragm 20 further includes a second surface that defines a cone 63 of the low-frequency transducer. Id. at ¶¶ 69, 76, 77, FIGs.1–3. Baird depicts moving waveguide 60 and cone 63 as having different, or independent, geometries. Id. at FIGs.1–3.

Table 2
For the foregoing reasons, the Baird reference anticipates all limitations of the claim.
Claim 8 depends on claim 7 and further requires the following:

Similarly, Baird positions its higher frequency transducer (including its fixed waveguide 30) coaxially and within the inner diaphragm 20. Baird at ¶¶ 72, 114, FIGs.3, 13. For the foregoing reasons, the Baird reference anticipates all limitations of the claim.
Claim 9 depends on claim 7 and further requires the following:
 “wherein the higher frequency transducer is mounted independently of the diaphragm of the lower frequency transducer.”
The Baird reference mounts its higher frequency transducer independently of diaphragm 20. More particularly, the higher-frequency transducer is mounted to a fixed waveguide that is disconnected from diaphragm 20 and its moving waveguide 60. Baird at ¶ 73, FIGs.3, 5. For the foregoing reasons, the Baird reference anticipates all limitations of the claim.
Claim 10 depends on claim 7 and further requires the following:
 “further comprising a flexible surround part, wherein an outer edge of the diaphragm is connected to or is integral with the flexible surround part and the diaphragm is moveable independently of the higher frequency transducer.”
Claim 11 depends on claim 10 and further requires the following:
 “further comprising a frame, wherein the flexible surround part extends between the outer edge of the diaphragm and the frame of the audio transducer to connect the diaphragm to the frame.”
Similarly, Baird suspends diaphragm 20 by its outer edge on a frame 80 with a surround 90. Baird at ¶ 77, FIGs.1–3. Diaphragm 20 moves independently of Baird’s higher-frequency transducer and its associated fixed Id. at ¶ 73, FIGs.3, 5. For the foregoing reasons, the Baird reference anticipates all limitations of the claims.
Claim 12 is drawn to “a method of manufacturing a diaphragm for an audio transducer.”
Claim 12
The Baird Reference
“12. A method of manufacturing a diaphragm for an audio transducer,
Baird similarly describes a method for manufacturing a coaxial loudspeaker with a diaphragm 20. Baird at ¶ 69, FIGs.1–3.
“[the audio transducer] comprises a higher frequency transducer and a lower frequency transducer,
Baird’s loudspeaker includes coaxially arranged high-frequency and low-frequency transducers (not depicted except for voice coil 46 and former 48). Id.
“the diaphragm being a component of the lower frequency transducer and being arranged coaxially with the higher frequency transducer,
Diaphragm 20 is arranged as a cone for the low-frequency transducer. Id. Diaphragm 20 is located coaxially with the high-frequency transducer, which is indicated by the diaphragm’s central opening that is coaxial with a horn 30 for the high-frequency transducer. Id.
“the method comprising: forming a diaphragm comprising a first surface…
“wherein the first surface of the diaphragm is formed to have a profile shaped to define a horn for output from the higher frequency transducer, and
The Baird reference describes forming a diaphragm 20 using conventional techniques, such as the application of adhesives and the formation of its material from pulp or other known diaphragm materials and the application of dopants. Id. at ¶¶ 12, 81. Diaphragm 20 includes a first surface that defines a moving waveguide 60. Id. at ¶¶ 69, 73–75, 79, FIGs.1–3. Moving waveguide 60 extends from mouth 50 of waveguide 30, collectively forming a horn for Id. at ¶ 78.

“wherein the geometry of the first surface is independent of the geometry of the second surface.”
Diaphragm 20 further includes a second surface that defines a cone 63 of the low-frequency transducer. Id. at ¶¶ 69, 76, 77, FIGs.1–3. Baird depicts moving waveguide 60 and cone 63 as having different, or independent, geometries. Id. at FIGs.1–3.

Table 3
For the foregoing reasons, the Baird reference anticipates all limitations of the claim.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 5, 6 and 13–16 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Baird and US Patent Application Publication 2005/0253298 (published 17 November 2005) (“Takayama”).
Claim 5 depends on claim 1 and further requires the following:
 “wherein the diaphragm is formed of a material having a cellular structure.”
Claim 6 depends on claim 5 and further requires the following:

Claim 13 depends on claim 12 and further requires the following:
 “wherein the diaphragm is formed by molding.”
Claim 14 depends on claim 13 and further requires the following:
 “wherein the molding comprises: placing an expandable material within a mold; and
“subjecting the material to heat and/or pressure to cause the material to expand into a cellular structure.”
Claim 15 depends on claim 14 and further requires the following:
 “wherein the material is a polymeric material.”
Claim 16 depends on claim 15 and further requires the following:
 “wherein the material is polypropylene.”
The Baird reference describes diaphragm 20 and moving waveguide 60 as being formed from pulp, fabric, metal foils, plastics, composites or other known diaphragm materials. Baird at ¶ 81. None of the named materials inherently include a cellular structure. None of the named materials require an expanded of foamed material. None of the named materials  require a molding process. None of the named materials require the use of a mold and the application of heat/pressure to form an expanded cellular structure. None of the named materials must be polymeric. And none of the named materials must be polypropylene.
The Baird reference provides a limited description concerning the formation of diaphragm 20 and waveguide 60. Baird at ¶ 81. Baird also remains open in how to choose a suitable material for those elements. Id. In 
Summary
Claims 1–16 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 
Additional Citations
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
US 2014/0286524
Coaxial loudspeaker
US 2013/0064414
Coaxial loudspeaker
US 8,831,270
Coaxial loudspeaker
US 5,062,139
Coaxial loudspeaker

Table 4
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513.  The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

8/10/2021